Citation Nr: 1012918	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-06 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for type 2 diabetes 
mellitus, currently rated as 20 percent disabling.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected type 2 diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from August 1964 to July 
1966.

These matters come before the Board of Veterans' Appeals 
(BVA or Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

The issue of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
type 2 diabetes mellitus is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's 
service-connected diabetes mellitus has not been shown by 
competent clinical evidence to require restriction or 
regulation of activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for type 2 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 
7913 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

By correspondence dated in June 2006 and May 2008 the 
Veteran was informed of the evidence and information 
necessary to substantiate his claim, the information 
required of him to enable VA to obtain evidence in support 
of the claim, the assistance that VA would provide to obtain 
evidence and information in support of the claim, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  38 U.S.C. § 5103(a); Vazquez-
Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  
Importantly, the Board notes that the Veteran is represented 
in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006).  The Veteran has submitted argument and evidence in 
support of the appeal.  Based on the foregoing, the Board 
finds that the Veteran has had a meaningful opportunity to 
participate in the adjudication of the increased rating 
claim such that the essential fairness of the adjudication 
is not affected.

In June 2006 the Veteran received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was 
completed prior to the initial AOJ adjudication of the 
claim.  Pelegrini.

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA and private medical records.  In 
November 2006 the Veteran underwent a VA examination that 
addressed the medical matters presented on the merits by 
this appeal.  When VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  The Board finds that the VA examination 
obtained in this case is adequate, as it included an 
examination of the Veteran and elicited his subjective 
complaints.  The VA examination described the Veteran's 
disability on appeal in sufficient detail so that the Board 
is able to fully evaluate the claimed disability.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties 
to notify and assist are met, and the Board will address the 
merits of the claim.

Applicable Law

Disability ratings are based on average impairment in 
earning capacity resulting from a particular disability, and 
are determined by comparing symptoms shown with criteria in 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board must consider whether 
the Veteran is entitled to staged ratings at any time during 
the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for 
the applicable rating period on appeal.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all 
the evidence of record.  Indeed, the Federal Circuit has 
held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, 
as to the claim.

A November 2001 rating decision granted service connection 
for type 2 diabetes mellitus and assigned a 20 percent 
rating, effective February 15, 2001.  The Veteran's 
increased rating claim for the present appeal was received 
in May 2006.

The Veteran's diabetes mellitus is currently assigned a 20 
percent rating pursuant to Diagnostic Code 7913.  Under 
Diagnostic Code 7913, a 20 percent is warranted for diabetes 
mellitus requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.  A 40 percent rating 
is warranted for diabetes mellitus that requires insulin, a 
restricted diet, and regulation of activities.  

Regulation of activities is defined by Diagnostic Code 7913 
as the "avoidance of strenuous occupational and recreational 
activities."  Medical evidence is required to show that 
occupational and recreational activities have been 
restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 
(2007).

The medical evidence of record shows that the Veteran's 
diabetes is being treated with a diabetic diet and 
medications (Glucovance and Actos tablets) that do not 
include insulin.  While the Veteran's private physician (in 
a March 2007 letter) has noted that the Veteran is 
physically unable to perform the exercises that he needs, 
there is no evidence that there are specific restrictions or 
regulation of activities because of his diabetes.  In this 
regard, the November 2006 VA examination report specifically 
states that the Veteran has no restrictions of his 
activities on account of his diabetes.

The Board finds that the Veteran's increased rating claim 
must be denied.  In addition to the fact that the Veteran's 
diabetes is not being treated with insulin, there is also no 
medical evidence showing that the Veteran's diabetes 
requires regulation of activities, as that term is defined 
in the applicable regulation.  The Board also notes that 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year, or twice a month visits to a 
diabetic care provider, have not been asserted or shown.  
See e.g., November 2006 examination report.  

Accordingly, as there is no evidence that the Veteran's 
diabetes has required restriction of activities at any time 
during the rating period on appeal, the Board concludes that 
his symptoms more closely approximate the criteria for the 
currently assigned 20 percent evaluation.  

The Board observes that Note 1 of Diagnostic Code 7913 
provides that compensable complications of diabetes will be 
rated separately and that noncompensable complications are 
considered part of the diabetic process under Diagnostic 
Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, 
Note (1) (2009).  The November 2006 VA examination report 
specifically noted that the Veteran had no neurological 
symptoms, diabetic neuropathy, peripheral vascular disease, 
bladder or bowel impairment, or erectile dysfunction, and 
noted no complications of diabetes.

In short, the preponderance of the evidence is against a 
rating in excess of 20 percent for type 2 diabetes mellitus.  

In adjudicating a claim the Board must assess the competence 
and credibility of the Veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board acknowledges that 
the Veteran is competent to give evidence about what he 
observes or experiences; for example, he is competent to 
report that he experiences an inability to properly exercise 
as a result of his diabetes.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  The Board finds the Veteran to be 
credible in his reports of the symptoms he experiences.  
However, he has not asserted that his diabetes requires 
insulin or a restriction of activities.

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence 
to permit a favorable determination.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating 
schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  
The Board finds that the Veteran's service-connected 
diabetes mellitus is not so unusual or exceptional in nature 
as to render his schedular rating inadequate.  The Veteran's 
disability has been evaluated under the applicable 
diagnostic code that has specifically contemplated the level 
of occupational impairment caused by his disability.  The 
evidence does not reflect that the Veteran's diabetes 
mellitus, alone, has caused marked interference with 
employment or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, 
referral for assignment of an extra-schedular evaluation in 
this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 
95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 20 percent for type 2 diabetes 
mellitus is denied.


REMAND

The Veteran asserts that he has hypertension that is related 
to his service-connected diabetes mellitus.  

At a November 2006 VA diabetes mellitus examination, the 
Veteran's blood pressure (sitting, standing, and recumbent) 
was 130/70.  A private examination dated just months prior 
(April 2006) had noted that the Veteran's blood pressure was 
168/92 (seated), while an August 2005 private medical center 
record noted a blood pressure reading of 160/102.

The November 2006 VA examiner opined that it was not likely 
that the Veteran had hypertension secondary to diabetes.  
Subsequent to the November 2006 VA examination, the 
Veteran's private physician (in a March 2007 letter) 
asserted that the Veteran did have hypertension.  Records in 
the file indicate that the Veteran's private physician has 
treated him for various disabilities for (at the minimum) 
four years.  Based on the nature of the Veteran's claim, the 
Board finds that additional VA examination and clinical 
opinions as to the medical matters presented by this appeal 
would be useful prior to appellate consideration.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be scheduled for 
the appropriate VA examination to 
determine whether he has hypertension 
that is related to service-connected 
diabetes mellitus.  Following 
examination of the Veteran and review of 
the claims file, (to include the 
Veteran's reported blood pressure of 
168/92 (seated) in April 2006 and 
160/102 in August 2005), the examiner 
must provide an opinion as to whether 
the Veteran has hypertension, and, if 
so, whether it is at least as likely as 
not that the Veteran has hypertension 
that is proximately due to, or 
aggravated by, service-connected 
diabetes mellitus, or is otherwise 
related to service.  The rationale for 
the opinion provided should be set 
forth, to include reconciliation with 
the Veteran's reported blood pressure of 
168/92 (seated) in April 2006 and 
160/102 in August 2005.

2.  The AOJ should then readjudicate the 
issue of entitlement to service 
connection for hypertension, to include 
as secondary to service-connected 
diabetes mellitus.  If the benefit sought 
is not granted to the Veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
Veteran and his representative should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


